NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                   DUSTIN LEROY BRISLAN, Appellant.

                             No. 1 CA-CR 17-0431
                               FILED 8-16-2018


           Appeal from the Superior Court in Maricopa County
                        No. CR 2014-139999-001
                  The Honorable Justin Beresky, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Joel M. Glynn
Counsel for Appellant
                            STATE v. BRISLAN
                            Decision of the Court



                       MEMORANDUM DECISION

Judge Jennifer B. Campbell delivered the decision of the Court, in which
Presiding Judge Lawrence F. Winthrop and Judge Paul J. McMurdie joined.


C A M P B E L L, Judge:

¶1             Dustin Leroy Brislan timely appeals from his convictions and
sentences for armed robbery, a class two dangerous felony, and attempted
theft of means of transportation, a class four felony. After searching the
record on appeal and finding no arguable question of law that was not
frivolous, Brislan’s counsel filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969), asking
this court to search the record for reversible error. This court granted
counsel’s motion to allow Brislan to file a supplemental brief in propria
persona, but Brislan did not do so. After reviewing the entire record, we find
no reversible error and therefore affirm Brislan’s convictions and sentences.

             FACTS AND PROCEDURAL BACKGROUND1

¶2              In August 2014, Brislan—carrying a gun—approached a
victim outside of a Goodwill store. He robbed the victim of her purse, which
contained five $10 bills. He attempted to steal the victim’s vehicle but failed
because he was unable to start the vehicle. Brislan fled the scene and the
police were contacted. The victim gave the police a description of Brislan
and he was apprehended shortly thereafter. A search of his person revealed
five $10 bills, a cellphone, and a Goodwill clothing tag. The victim made an
in-person identification of Brislan and he was subsequently arrested and
charged with armed robbery, a class two dangerous felony, and attempted
theft of means of transportation, a class four felony.

¶3            After participating in competency proceedings, Brislan was
found competent. Following a jury trial, Brislan was found guilty on both
counts. At sentencing, the superior court ordered concurrent, presumptive
sentences of 17 years on count one and 10 years on count two—both



       1 We view the facts in the light most favorable to sustaining the
verdict and resolve all reasonable inferences against Brislan. State v. Guerra,
161 Ariz. 289, 293 (1989).


                                       2
                           STATE v. BRISLAN
                           Decision of the Court

consecutive to imprisonment in another matter. He was given 151 days of
presentence incarceration credit.

                               DISCUSSION

¶4              We have reviewed the entire record for reversible error and
find none. See Leon, 104 Ariz. at 300. Brislan received a fair trial. He was
represented by counsel at all stages of the proceedings and was present at
all critical stages.

¶5             The evidence presented at trial was substantial and supports
the verdicts. The jury was properly comprised of 12 members and the court
properly instructed the jury on the elements of the charges, Brislan’s
presumption of innocence, the State’s burden of proof, and the necessity of
a unanimous verdict. The superior court received and considered a
presentence report, Brislan was given an opportunity to speak at
sentencing, and his sentences were within the range of acceptable sentences
for his offenses.

                               CONCLUSION

¶6            We affirm Brislan’s convictions and sentences.

¶7            After the filing of this decision, defense counsel’s obligations
pertaining to Brislan’s representation in this appeal have ended. Defense
counsel need do no more than inform Brislan of the outcome of this appeal
and his future options, unless, upon review, counsel finds an issue
appropriate for submission to the Arizona Supreme Court by petition for
review. State v. Shattuck, 140 Ariz. 582, 584-85 (1984).

¶8             Brislan has 30 days from the date of this decision to proceed,
if he wishes, with an in propria persona petition for review. On the court’s
own motion, we also grant Brislan 30 days from the date of this decision to
file an in propria persona motion for reconsideration.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA



                                        3